Order entered January 12, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00844-CV

                             JAMES BELL MCCOY, Appellant

                                               V.

                           CRAIG WATKINS, ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13955-B

                                           ORDER
       Before the Court is appellant’s January 6, 2015, motion for appellees to provide Lexis

case cites. Appellant asks this Court to order appellees to cite only Lexis or published cases in

their pleadings. We DENY appellant’s motion to provide Lexis case cites.


       Also before the Court is appellant’s January 6, 2015, motion for extension of time to file

appellant’s reply brief. We GRANT appellant’s motion to extend time to file his reply brief and

ORDER appellant’s brief be filed no later than January 23, 2015.


       .


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE